Citation Nr: 0007054	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-17 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.30, for a period of convalescence following 
surgery to correct de Quervain's disease in August 1994.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968, from October 1969 to May 1986, and from 
December 1990 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a temporary total rating, pursuant 
to 38 C.F.R. § 4.30, for a period of convalescence following 
surgery to correct de Quervain's disease in August 1994.  The 
veteran appealed this determination to the Board.  

In his December 1994 substantive appeal, the veteran 
indicated that he wished to testify at a personal hearing 
before a Member of the Board at the RO.  In response to a 
December 1994 letter from the RO, the veteran replied that he 
wished to testify at a personal hearing before a hearing 
officer at the RO instead.  He was scheduled for such hearing 
at the RO in April 1995.  However, the hearing was canceled 
on the veteran's behalf by his representative.  

In July 1999, the Board remanded the case to the RO for 
further development.  The requested development has been 
accomplished and the case has now been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran underwent surgery in August 1994 to correct 
de Quervain's disease, a non-service-connected disability.  


CONCLUSION OF LAW

The criteria for a temporary total rating for a period of 
convalescence, following surgery to correct de Quervain's 
disease in August 1994, have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Private medical records from Samuel S. Scott, M.D., dated 
from May 1994 to August 1994, indicate that the veteran was 
seen for complaints of pain in the left wrist, as well as 
tenderness in the carpal metacarpal joint.  An X-ray of the 
thumb showed moderate degenerative arthritic changes with 
nearly complete joint space loss of the carpal metacarpal 
joint.  Physical examination revealed a positive 
Finklestein's test, and some residual pain about the radial 
carpal joint.  Cortisone and Lidocaine injections were 
administered.  The veteran continued to complain of pain in 
the area, and subsequent injections were ineffective.  Upon 
examination in August 1994, the impression was de Quervain's 
disease of the left wrist.  Surgical intervention was 
recommended.  On August 15, 1994, the veteran underwent a 
release of the left first dorsal compartment.  The procedure 
revealed a moderate amount of synovitis with adhesions of the 
abductor longus to the extensor brevis.  No other 
abnormalities were found.  The veteran was taken to recovery 
in satisfactory condition.  Post-operative visits through 
November 1994 noted no significant problems.  

A subsequent medical record from Dr. Scott, dated in August 
1995, indicated that the veteran had returned with continued 
complaints of pain in the left wrist and thumb.  Repeat X-
rays of the thumb showed further narrowing of the joint 
space.  There was marked tenderness in the area, but no 
evidence of subluxation or laxity.  The impression was carpal 
metacarpal arthrosis.  Further injections of cortisone were 
recommended.  
At a VA orthopedic examination in March 1998, the veteran 
complained of pain and stiffness in the right and left 
thumbs.  Clinical evaluation revealed that grip strength in 
both hands was 3/5.  Active range of motion was limited 
because of pain.  There was tenderness at the base of both 
thumbs and in the proximal wrists.  There was also increased 
heat, but no redness, apparent muscle wasting, swelling, or 
deformity.  X-rays showed mild degenerative joint disease of 
the first metacarpal-carpal articulation, with diminution in 
the articular surfaces and mild spur formation.  The 
impression was generalized degenerative joint disease of the 
right and left thumb metacarpal-carpal joints.  

At a VA orthopedic examination in September 1999, the 
examiner noted that the veteran's file indicated he had 
suffered previous trauma to the left thumb in March 1977, as 
well as an intra-articular fracture of the left small finger 
in April 1983.  The veteran complained of increasing pain, 
over the years, at the base of each thumb.  In August 1994, 
he had been thought to have de Quervain's disease, and 
surgery was performed.  At present, the veteran related that 
he still experienced low-grade pain at the base of the left 
thumb at rest, and the pain was aggravated by any motion or 
grasping.  He also experienced stiffness, swelling, and 
weakness intermittently.  His endurance was diminished, and 
he often dropped objects from the hand.  

Clinical evaluation revealed a transverse scar at the left 
wrist.  There was an enlargement of the carpal metacarpal 
first joint and marked tenderness.  There was increased pain 
upon axial loading and circumduction.  The Phalen's test and 
Tinel sign were positive.  There was hypesthesia over the 
first and second ray, and part of the dorsum of the left 
thumb.  The metacarpal phalangeal joint of the left thumb 
showed flexion to 70 degrees, and extension to 0 degrees.  
The interphalangeal joint exhibited motion from 0 degrees to 
65 degrees.  X-rays showed evidence or erosion of bone, 
sclerosis, and mild subluxation of the first metacarpal 
joint.  The impression was degenerative arthritis  of the 
left hand.  The examiner opined that the veteran's 
degenerative joint disease of the left wrist and thumb 
neither caused, nor increased the severity of, the de 
Quervain's disease.  

II.  Analysis

Under applicable criteria, a total disability rating (100 
percent) will be assigned, effective from the date of a 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge, if the hospital treatment of a 
service-connected disability resulted in:  
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more (the wrist is considered a major joint, 
pursuant to 38 C.F.R. § 4.45), application of a body cast, or 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(1999).  

As indicated above, an award of benefits under the provisions 
of section 4.30 requires the treatment of a service-connected 
disability.  In this case, the surgical treatment provided in 
August 1994 was for the veteran's non-service-connected de 
Quervain's disease.  Under these facts, there is no basis in 
the law and regulations for providing the benefit the veteran 
seeks.  Since there is a lack of entitlement under the law, 
the application of the law to the facts is dispositive.  See 
Sabonis v. Brown, 6 Vet.App. 426, 429-430 (1994).  Therefore, 
entitlement to a temporary total rating for convalescence 
purposes following surgery to correct the non-service-
connected de Quervain's disease must be denied.  

The Board notes that, although the veteran has asserted that 
the de Quervain's disease was causally related to his 
service-connected degenerative joint disease of the left 
wrist and/or thumb, a September 1999 VA medical opinion, 
provided pursuant to the Board's remand request in July 1999, 
concluded that there was no relationship between the 
disabilities.  The examiner also concluded that the service-
connected degenerative joint disease of the left wrist and 
thumb did not increase the severity of the de Quervain's 
disease.  Based upon this evidence, the RO denied service 
connection for de Quervain's disease on a secondary basis.  
The Board further notes that the current record does not 
indicate that the veteran appealed that denial of service 
connection.  Accordingly, that issue is not properly before 
the Board, and the merits of that claim have not been 
addressed in this decision beyond the scope required for 
consideration of the claim for a temporary total rating.  


ORDER

A temporary total rating, pursuant to 38 C.F.R. § 4.30, for a 
period of convalescence following surgery to correct de 
Quervain's disease in August 1994, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

